Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in response to application filed on 12/23/2020. 
Claims 22-41 are pending in this application.
Claims 1-21, 23, 32, 41 have been cancelled.
Claims 22, 24-29, 31, 33-38, 40 have been amended.
Claims 22, 24-31, 33-40 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 12/31/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/108,938 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The applicant has amended the claims based on the Allowable Subject Matter indicated in the Examiner Interview Summary (12/11/2020). The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “storing an interaction history comprising a set of unique identifiers previously received from a set of wave devices as part of wave interactions with the set of wave devices; in connection with a first wave interaction with the first wave device, receiving, from a first wave device, a first unique identifier associated with the first wave device; transmitting, to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on (571) 272-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/S. L./
Examiner, Art Unit 2446

/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446